STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 9, 2016
               Plaintiff-Appellee,

v                                                                    No. 327205
                                                                     Wayne Circuit Court
ANTRELL VONIQUE BROWN,                                               LC No. 14-010058-FH

               Defendant-Appellant.


Before: MURPHY, P.J., and STEPHENS and BOONSTRA, JJ.

PER CURIAM.

       Defendant appeals by right his convictions, following a jury trial, of possession of a
firearm by a person convicted of a felony (felon-in-possession), MCL 750.224f, possession of a
firearm during the commission of a felony (felony-firearm) (second offense), MCL 750.227b,
carrying a concealed weapon (CCW), MCL 750.227, possession of less than 25 grams of
cocaine, MCL 333.7403(2)(a)(v), and possession of less than 25 grams of heroin,
MCL 333.7403(2)(a)(v). The trial court sentenced defendant as a fourth habitual offender,
MCL 769.12, to 46 months to 15 years’ imprisonment for the felon-in-possession conviction,
five years’ imprisonment for the felony-firearm (second offense) conviction, 46 months to 15
years’ imprisonment for the CCW conviction, 46 months to 15 years’ imprisonment for the
possession of less than 25 grams of cocaine conviction, and 46 months to 15 years’
imprisonment for the possession of less than 25 grams of heroin conviction. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case arises from defendant’s possession of a firearm, cocaine, and heroin in front of
a store located on the corner of Chalmers and Glenfield in Detroit on November 3, 2014. Detroit
Police Officer Jarvis Reed and his partner, Detroit Police Officer Dominic Countryman, were
assigned to the special operations unit, which required them to patrol the streets on the lookout
for violent crimes. At approximately 9:00 p.m. on the date in question, Reed was driving
southbound on Chalmers when he noticed a group of approximately six men in front of a party
store located at 11306 Chalmers in Detroit. Reed and Countryman believed that the men were in
the midst of a possible altercation. Reed stopped the patrol car in front of the store, in the middle
of the road on Chalmers. Defendant then walked north away from the group of men. Reed saw
defendant pull a handgun from his right pants pocket, drop it on the ground, and continue
walking toward a nearby alley. Countryman recovered the handgun while Reed detained

                                                -1-
defendant. Reed later found packets containing cocaine and heroin on defendant’s person. At
trial, defendant stipulated that he was a felon and not permitted to possess a firearm. After the
close of the prosecution’s proofs, the trial court granted a motion by the prosecution to amend
the information and jury instructions to reflect that the charge of felony-firearm could be
supported by either the felon-in-possession charge or the charges related to the possession of
controlled substances. The jury convicted defendant as described above. This appeal followed.
On appeal, defendant does not challenge his controlled substances convictions, but only the three
convictions related to his possession of a firearm.

                            II. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that the prosecution failed to present sufficient evidence at trial to
prove beyond a reasonable doubt the elements of felon-in-possession, felony-firearm, and CCW
because there was no evidence that defendant actively or constructively possessed a firearm. We
disagree.

        We review de novo a defendant’s challenge to the sufficiency of the evidence in support
of his convictions. People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). When
determining whether sufficient evidence was presented in a jury trial to support a defendant’s
conviction, we review the evidence in a light most favorable to the prosecution and determine
whether a rational trier of fact could have found that the essential elements of the crime were
proven beyond a reasonable doubt. People v Gaines, 306 Mich. App. 289, 296; 856 NW2d 222
(2014). “Circumstantial evidence and reasonable inferences arising therefrom may be used to
prove the elements of a crime.” People v Brantley, 296 Mich. App. 546, 550; 823 NW2d 290
(2012). Furthermore, this Court “will not interfere with the trier of fact’s role of determining the
weight of the evidence or the credibility of witnesses.” People v Eisen, 296 Mich. App. 326, 331;
820 NW2d 229 (2012) (citation omitted).

                   A. FELON-IN-POSSESSION AND FELONY-FIREARM

        A felon-in-possession charge requires that the prosecution prove the following elements:
(1) the defendant possessed a firearm, (2) the defendant was previously convicted of a specified
felony, and (3) fewer than five years had elapsed since he or she paid all fines, served all terms
of imprisonment, and completed all terms of probation or parole imposed for the offense.
MCL 750.224f(2)(a); see also People v Perkins, 262 Mich. App. 267, 270-271; 686 NW2d 237
(2004), abrogated in part on other grounds by People v Smith-Anthony, 494 Mich. 669 (2013).
Possession of a firearm “may be actual or constructive and may be proved by circumstantial
evidence.” People v Burgenmeyer, 461 Mich. 431, 437; 606 NW2d 645 (2000).

       A rational fact-finder could have concluded that the prosecution proved beyond a
reasonable doubt the elements of felon-in-possession. As stated, defendant stipulated to the
second and third elements during his trial, leaving the prosecution the burden of proving solely
that defendant actually or constructively possessed a firearm. Reed testified that he saw
defendant pull a gun from his “right side pocket,” hold the gun in his hand, and drop it onto the
ground in the same area that Countryman found a firearm moments later. No other individuals
were around defendant when he dropped the firearm and no other objects were found on the
ground near the recovered firearm. Further, Reed testified that he saw defendant’s face when he

                                                -2-
stopped the patrol car in front of the store, that nothing obstructed his view of defendant as he
dropped the handgun, and that “[he] knew it was a gun” that defendant dropped. Therefore,
when viewed in a light most favorable to the prosecution, a rational jury could have concluded
that defendant actually possessed a firearm. Gaines, 306 Mich. App. at 296. We will not interfere
with the jury’s decision to find Reed’s testimony credible. See Eisen, 296 Mich. App. at 331.
Therefore, the prosecution presented sufficient evidence to establish the elements of felon-in-
possession.

       To succeed on a charge of felony-firearm, the prosecution must prove that “defendant
possessed a firearm during the commission of, or in the attempt to commit, a felony.” People v
Bosca, 310 Mich. App. 1, 22; 871 NW2d 307 (2015) (quotation marks and citation omitted).
Possession of a firearm “may be actual or constructive and may be proved by circumstantial
evidence.” Burgenmeyer, 461 Mich. at 437.

         A rational fact-finder could have concluded that the prosecution proved beyond a
reasonable doubt the elements of felony-firearm. First, as discussed above, Reed testified that he
saw defendant pull a handgun from his right pants pocket and dispose of it. Further, Reed
testified that his view of defendant was not obstructed and there were no other objects found near
the recovered firearm. Thus, it was reasonable for the jury to conclude that defendant actually
possessed a firearm. Gaines, 306 Mich. App. at 296.

        Next, the prosecution satisfied the second element of felony-firearm by proving beyond a
reasonable doubt the elements of felon-in-possession—a felony. See People v Calloway, 469
Mich. 448, 452; 671 NW2d 733 (2003); MCL 750.224f(5). Thus, the prosecution presented
sufficient evidence to support the predicate offense requirement for a felony-firearm charge.
Accordingly, when viewed in a light most favorable to the prosecution, a rational fact-finder
could have concluded that defendant actually possessed a firearm and did so while committing a
felony. Gaines, 306 Mich. App. at 296. Therefore, the prosecution presented sufficient evidence
to support the elements of felony-firearm.1

                          B. CARRYING A CONCEALED WEAPON

       In relevant part, the CCW statute provides:

       A person shall not carry a pistol concealed on or about his or her person . . .
       except in his or her dwelling house, place of business, or on other land possessed
       by the person, without a license to carry the pistol as provided by law and if


1
  Defendant does not challenge the sufficiency of the evidence related to his controlled substance
felony convictions, and we note that the evidence supporting those convictions also was
sufficient. The substances were found in defendant’s actual possession during a search incident
to arrest, and testing revealed them to be cocaine and heroin in amounts less than 25 grams each.
See MCL 333.7403(2)(a)(v), see also People v Mayhew, 236 Mich. App. 112, 122; 600 NW2d
370 (1999). Therefore, those convictions also served as predicate offenses for, and satisfied the
second element of, the felony-firearm charge.


                                               -3-
       licensed, shall not carry the pistol in a place or manner inconsistent with any
       restrictions upon such license. [MCL 750.227(2).]

        CCW is a general intent crime, meaning that the prosecution need only prove that the
accused possessed the intent to do the act prohibited—that is to knowingly carry a pistol
concealed on or about one’s person. People v Hernandez-Garcia, 266 Mich. App. 416, 418; 701
NW2d 191 (2005), vacated in part on other grounds by 477 Mich. 1039 (2007) (quotation marks
and citations omitted). “Evidence that a defendant placed a revolver in his belt or waistband so
that the weapon could not be readily seen has been found sufficient to uphold a CCW
conviction.” Id. at 422 (quotation marks and citation omitted).

       Sufficient evidence existed such that a rational fact-finder could have concluded that the
prosecution proved beyond a reasonable doubt the elements of CCW. As discussed above, Reed
saw defendant pull a firearm from his right pants pocket, hold it in his hand, and then drop the
weapon onto the ground. Further, Reed testified that nothing obstructed his view of defendant as
he dropped the handgun, and he noted that “[he] knew it was a gun.” Based on this evidence, it
was reasonable for the jury to infer that up until the point that defendant discarded the weapon,
he possessed the general intent to carry the weapon concealed in his pants pocket. See id. at 418,
422. We will not interfere with the jury’s decision to find Reed’s testimony credible. Eisen, 296
Mich. App. at 331. Therefore, when viewed in a light most favorable to the prosecution, a rational
jury could have concluded that sufficient evidence was presented in order to convict defendant of
CCW. Gaines, 306 Mich. App. at 296.

                   III. AMENDMENT OF THE FELONY INFORMATION

       Next defendant contends that the trial court erred when it granted the prosecution’s
motion to amend the felony information during trial and, as a result, that his due process rights
were violated. We disagree.

        “A trial court’s decision to grant or deny a motion to amend an information is reviewed
for an abuse of discretion.” People v McGee, 258 Mich. App. 683, 686-687; 672 NW2d 191
(2003) (citation omitted). “An abuse of discretion occurs when the court chooses an outcome
that falls outside the range of reasonable and principled outcomes.” People v Unger, 278 Mich
App 210, 217; 749 NW2d 272 (2008). Additionally, a trial court’s interpretation of a statute or
court rule is reviewed de novo. People v Chavis, 468 Mich. 84, 91; 658 NW2d 469 (2003).

        An accused has a constitutional right to due process, which requires that the accused be
sufficiently apprised of the charges being brought against him. People v Higuera, 244 Mich. App.
429, 442; 625 NW2d 444 (2001). Moreover, on a motion to amend a felony information,
MCL 767.76 does not allow a new offense to be added. McGee, 258 Mich. App. at 688.
However, MCL 767.76 does provide that a “court may at any time before, during or after the trial
amend the indictment in respect to any defect, imperfection or omission in form or substance or
of any variance with the evidence” and that, in response to such amendment, a defendant may be
entitled to the discharge of the jury unless the amendment does not prejudice defendant through
“unfair surprise, inadequate notice, or insufficient opportunity to defendant.” MCL 767.76; see
also id. (quotation marks and citation omitted). Similarly, under MCR 6.112(H), the trial court


                                               -4-
may allow the prosecution to amend the information before, during, or after trial unless the
proposed amendment would unfairly surprise or prejudice the defendant. See MCR 6.112(H).

        Defendant cannot show that he was prejudiced or unfairly surprised by the amendment of
the information. In this case, the original information charged defendant with felon-in-
possession, felony-firearm (second offense), CCW, and possession of less than 25 grams of
heroin. Later, at defendant’s preliminary examination held on November 17, 2014, one count of
possession of less than 25 grams of cocaine was added to the information. At trial, after resting
its case, the prosecution made a motion to amend the information and jury instructions to add an
“and/or” under the felony-firearm charge. By virtue of that amendment, the predicate offense for
the felony-firearm charge was comprised not solely felon-in-possession, but instead was either
felon-in-possession or possession of a controlled substance.

        Defendant argues that he was prejudiced because of unfair surprise and inadequate notice
of this amendment to the information, which he characterizes as “added offenses.” However,
this characterization does not accurately reflect the nature of the amendment. The amendment
did not add any new offenses to the information. Instead, it merely amended the predicate
offense for the felony-firearm charge to include not only the felon-in-possession charge, but also
both of the possession of controlled substance charges. Therefore, the amendment did not result
in any “added offenses.”

        Defendant’s argument also lacks merit because he could not have been subject to undue
prejudice or unfair surprise. It is clear that defendant was also charged—before trial—with one
count of possession of less than 25 grams of heroin and one count of possession of less than 25
grams of cocaine. Therefore, defense counsel not only had ample time to prepare a defense
against those charges, but he also had the opportunity during the trial to cross-examine the
prosecution’s witnesses regarding those charges. Further, defendant’s theory at trial, which if
successful would have secured an acquittal of the felony-firearm charge regardless of the
predicate offense(s), was that he was not in possession of a firearm. Finally, although the verdict
form does not reflect the predicate offense for the felony-firearm charge, the evidence, as stated
above, was sufficient for the jury to find that defendant was guilty of any of the predicate
offenses. Thus, defendant’s conviction for felon-in-possession could have served as the
predicate offense irrespective of the amendment adding the possession of controlled substance
offenses as alternative predicate offenses. Based on our review of the record, defendant
therefore has failed to establish evidence of undue prejudice or unfair surprise. See
MCL 767.76; MCR 6.112(H); McGee, 258 Mich. App. at 688. Accordingly, trial court did not
abuse its discretion when it granted the prosecution’s motion to amend the felony information
during defendant’s trial, and defendant’s due process rights were not violated. McGee, 258 Mich
App at 686-687.

       Affirmed.



                                                            /s/ William B. Murphy
                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Mark T. Boonstra

                                                -5-